            Case 1:21-cv-01695-RAH Document 11 Filed 08/16/21 Page 1 of 3




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                 BID PROTEST

                                                       )
BLUE ORIGIN FEDERATION, LLC,                           )
                                                       )
                Plaintiff,                             )
                                                       )
       v.                                              )
                                                       )
THE UNITED STATES,                                     )       Case No. 1:21-cv-01695-RAH
                                                       )       Judge Richard A. Hertling
                Defendant,                             )
                                                       )
       and                                             )
                                                       )
SPACE EXPLORATION                                      )
TECHNOLOGIES CORP.,                                    )
                                                       )
                Proposed Defendant-Intervenor.         )
                                                       )

         UNOPPOSED MOTION TO INTERVENE OF PROPOSED DEFENDANT-
           INTERVENOR SPACE EXPLORATION TECHNOLOGIES CORP.

       Pursuant to Rule 24 of the Rules of the United States Court of Federal Claims, Space

Exploration Technologies Corp. ("SpaceX") respectfully moves to intervene as of right or

permissively in the above-captioned case. SpaceX counsel hereby represents that Plaintiff and

Defendant do not oppose this motion. In support of its motion, SpaceX states as follows.

       SpaceX is the awardee under the National Aeronautics and Space Administration

("NASA") Broad Agency Announcement No. NNH19ZCQ001K Option A to Appendix H

("Option A BAA") for a demonstration mission for a human landing system ("HLS") for lunar

exploration. The record before this Court likely will involve SpaceX proprietary information.

       Under RCFC 24(a)(2), SpaceX, as an awardee, may intervene as a matter of right because

SpaceX has an interest relating to the subject matter of this action and is "so situated that disposing

of the action may as a practical matter impair or impede [SpaceX's] ability to protect its interest…"
          Case 1:21-cv-01695-RAH Document 11 Filed 08/16/21 Page 2 of 3




RCFC 24(a)(2). Alternatively, this Court should exercise it discretion to permit SpaceX to

intervene pursuant to RCFC 24(b) because, assuming the challenges to the award decision are

similar to those raised before the Government Accountability Office and in the press, Plaintiff has

made allegations regarding SpaceX and SpaceX has rights related to the action.              RCFC

24(b)(1)(B). No party to the action is situated to protect SpaceX's interests. Permitting SpaceX to

intervene will not cause delay, and will ensure that the Court has a complete and accurate picture

of the facts and circumstances surrounding this protest, including the substantial harm that SpaceX

will suffer if the Court grants the relief sought by Plaintiff.

        WHEREFORE, SpaceX respectfully requests that the Court grant this motion to intervene.

 Dated: August 16, 2021                        Respectfully submitted,

 Of Counsel:                                   ARNOLD & PORTER KAYE SCHOLER LLP
 Mark D. Colley
 Nathaniel E. Castellano                       /s/ Kara L. Daniels
 Thomas A. Pettit                              Kara L. Daniels
 Aime JH Joo                                   Arnold & Porter Kaye Scholer LLP
 Arnold & Porter Kaye Scholer LLP              601 Massachusetts Ave., N.W.
 601 Massachusetts Ave., N.W.                  Washington, D.C. 20001
 Washington, D.C. 20001                        Phone: (202) 942-5768
                                               Fax: (202) 942-5999

                                               Attorney of Record for Space Exploration
                                               Technologies Corp.




                                                   2
         Case 1:21-cv-01695-RAH Document 11 Filed 08/16/21 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 16th day of August 2021, I caused a true and correct copy of

the foregoing Unopposed Motion to Intervene to be served by electronic delivery on:

                                       Scott E. Pickens
                                Barnes & Thornburg, LLP (DC)
                               1717 Pennsylvania Avenue, N.W.
                                           Suite 500
                                 Washington, DC 20006-4623
                                       (202) 371-6349
                                     Fax: (202) 289-1330
                               Email: scott.pickens@btlaw.com

                                     Counsel for Plaintiff

                                 Anthony Francis Schiavetti
                          U.S. Department of Justice - Civil Division
                                        P. O. Box 480
                                     Ben Franklin Station
                                   Washington, DC 20044
                                       (202) 305-7572
                                     Fax: (202) 307-0972
                            Email: anthony.f.schiavetti@usdoj.gov

                                    Counsel for Defendant

                                                    /s/ Kara L. Daniels
